Citation Nr: 1452584	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-21 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.  

2.  Entitlement to service connection for a seizure disorder, to include as due to a head injury.  

3.  Entitlement to service connection for headaches, to include as due to a head injury.  

4.  Entitlement to service connection for blurred vision, to include as due to a head injury.  

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as due to a head injury.  

6.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John March, Agent 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to May 1985, followed by service in the Alabama Army National Guard from September 1997 to December 2003.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, as to all issues other than entitlement to service connection for an acquired psychiatric disorder.  The record reflects that the Veteran's claim for service connection for depression, to include as secondary to head trauma, was denied by RO action in March 2012, followed by timely entry of an appeal and the subsequent perfection of that appeal by submission of a substantive appeal in June 2014.  That claim is expanded by the Board to include all acquired psychiatric disorders per Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran requests assistance in obtaining his service treatment records involving his periods of active duty and service in the Alabama Army National Guard, and in addition, those medical treatment records compiled by the service department in connection with his status as a dependent of a service person, D.B., on active duty.  He indicates that he was hospitalized in the early 1980s at Heidelberg Hospital for treatment of an inservice head injury he sustained when playing basketball.  Efforts, albeit unsuccessful ones, have been made to date to obtain the Veteran's service treatment records and determinations were made by the RO in August 2010 and February 2011 that the Veteran's service treatment records were unavoidably unavailable for review.  No attempt to obtain service personnel records or medical records compiled when the Veteran received treatment as a dependent of another service person, D.B., are shown.  Moreover, when the National Personnel Records Center last communicated by letter with the Veteran in December 2012 he was advised that records of his inservice hospitalization could not be located and that he should contact directly the Heidelberg Hospital in Germany where he was admitted for treatment of his head injuries in order to obtain pertinent treatment records.  No subsequent attempt by the RO or other entity to contact the Heidelberg Hospital directly is demonstrated and further efforts are needed to ensure that all available service department records, including service personnel records, be obtained for review in the context of the instant appeal.  Those efforts must include attempts to obtain records of medical treatment which were compiled when the Veteran was a dependent of a service person on active duty.  

Notice, too, is taken that in addition to the Veteran's own account of an inservice head injury in the early 1980s, he produces a lay statement, dated in July 2009, from D.D.D., attesting to the occurrence of an inservice head injury suffered by the Veteran in a basketball game and the medical treatment which followed.  It is, however, unclear on what basis D.D.D. made those observations.  Her relationship to the Veteran at that time, as well as whether she was present at the time of that injury or relying on what the Veteran told her, are unclear.  Clarification of the circumstances under which D.D.D. became aware of the Veteran's inservice head injury is needed on remand.  

In addition, the Board takes note of the fact that no VA examination has been afforded the Veteran in this instance.  This is so, notwithstanding the Veteran's stated account of an inservice head injury and the continuing effects of that injury, as well as a written comment from the Veteran's treating physician that a physician to whom the Veteran had been referred by him had identified scarring about the Veteran's head, and a separate opinion from a private treating neurologist in March 2007 that based on the Veteran's history of a closed head injury with a concussion such was the likely etiology of the underlying seizure disorder.  Remand to permit the Veteran to be examined and to ascertain the nature and etiology of each of the claimed disorders is deemed necessary under its duty-to-assist obligation.  See 38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain a complete set of service treatment records and service personnel records, including that pertaining to active duty and all periods of Reserve or National Guard service, as well as any period in which the Veteran received medical care from a service department as a dependent of a service person on active duty, for inclusion in the Veteran's VA claims folder.  Those efforts should include an attempt to obtain any and all records held by Heidelberg Hospital where the Veteran reports he was treated for an inservice head injury in the early 1980s.  Efforts to obtain these and any other Federal records must continue until the AOJ determines by way of a formal determination that the records sought do not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2014) must be provided to the Veteran and he must then be afforded an opportunity to respond.

2.  Request that the Veteran provide clarifying information relating to the July 2009 statement from D.D.D., to include any additional statement from her, as to her basis for the observations set forth in her earlier statement.  Her relationship at that time to the Veteran should be disclosed, as well as whether or not she was present at the time of the reported inservice head injury or shortly thereafter, how she became aware of the medical treatment administered for the Veteran's inservice head injury, and any other pertinent details.  

3.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA electronic claims folder.  

4.  Thereafter, afford the Veteran VA examinations in order to ascertain the nature and etiology of his claimed residuals of a head injury, a seizure disorder, headaches, blurred vision, and an acquired psychiatric disorder.  As part of those examinations, the VA examiner(s) should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified. 

The VA examiner should then offer an opinion addressing the following questions, providing a complete rationale for each response: 

a)  Is it at least as likely as not (50 percent or greater degree of probability) that any indicated disorder involving a residual of an inservice head injury, seizure disorder, headaches, blurred vision, and acquired psychiatric disorder originated in service or is otherwise attributable thereto or any incident thereof, including the claimed closed head injury? 

b)  Is it at least as likely as not (50 percent or greater degree of probability) that any epilepsy of the Veteran was present within the one-year period following his separation from active duty in May 2004, and, if so, how and to what degree was it manifested? 

c)  If and only if a residual of the claimed head injury is found by the requested VA examinations to be present now and also linked to service, then is it at least as likely as not (50 percent or greater degree of probability) that any acquired psychiatric disorder of the Veteran is caused or aggravated by any such residual of an inservice head injury.  

The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  Thereafter, the AOJ should determine whether any additional development regarding the Veteran's claim for a TDIU is found to be in order and any such development should then be undertaken.  

6.  Lastly, readjudicate each of the issues remaining on appeal and if any benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time to respond, before the case is returned to the Board for further review. 

No action by the Veteran until he receives further notice.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



